Citation Nr: 0118385	
Decision Date: 07/16/01    Archive Date: 07/24/01

DOCKET NO.  99-14 537	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New 
Orleans, Louisiana


THE ISSUES

1.  What evaluation is warranted for coronary artery disease, 
arteriosclerotic heart disease and hypertension, currently 
evaluated as 30 percent disabling.  

2.  What evaluation is warranted for a duodenal ulcer, 
currently evaluated as 10 percent disabling.  

3.  Entitlement to service connection for a back disability.  

4.  Entitlement to secondary service connection for 
impotence.  

5.  Entitlement to a total disability rating based on 
unemployability due to service-connected disability (TDIU).  


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


ATTORNEY FOR THE BOARD

Nadine W. Benjamin, Counsel


INTRODUCTION

The veteran served on active duty for over 20 years, and 
separated from service in September 1972.  This matter comes 
to the Board of Veterans' Appeals (Board) on appeal from a 
rating decision by the Department of Veterans Affairs (VA) 
Regional Office (RO) in New Orleans, Louisiana.  

The veteran was afforded VA examinations in relation to his 
claim.  The April 1999 examiner noted that the veteran's 
disabilities, both service and non-service connected, 
bothered him and rendered him unemployable.  The diagnoses 
included a back disability for which the veteran currently 
has a claim for service connection.  Thus a determination on 
the TDIU issue will be deferred pending further development 
on the veteran's claim.    



REMAND

During the pendency of the appellant's appeal, the Veterans 
Claims Assistance of Act of 2000 became law.  This 
liberalizing legislation is applicable to the appellant's 
claim.  See Karnas v. Derwinski, 1 Vet. App. 308, 312-13 
(1991).  It essentially eliminates the requirement that a 
claimant submit evidence of a well-grounded claim, and 
provides that VA will assist a claimant in obtaining evidence 
necessary to substantiate a claim but is not required to 
provide assistance to a claimant if there is no reasonable 
possibility that such assistance would aid in substantiating 
the claim.  It also includes new notification provisions.  
Specifically, it requires VA to notify the claimant and the 
claimant's representative, if any, of any information, and 
any medical or lay evidence, not previously provided to the 
Secretary that is necessary to substantiate the claim.  As 
part of the notice, VA is to specifically inform the claimant 
of which portion, if any, of the evidence is to be provided 
by the claimant and which part, if any, VA will attempt to 
obtain on behalf of the claimant.

Cardiovascular Disability

It is noted that the veteran was granted service connection 
for his cardiovascular disability and for his ulcer 
disability in January 1998, in response to the veteran's 
claim dated in August 1997.  He requested a total disability 
rating in July 1998, and the RO adjudicated that issue as 
well as entitlement to increased evaluations.  These actions 
reflect that the veteran, in effect, was dissatisfied with 
the initial ratings assigned.  In Fenderson v. West, 12 Vet. 
App. 119 (1999), the U.S. Court of Appeals for Veterans 
Claims (Court) addressed the issue of "staged" ratings and 
distinguished between a veteran's dissatisfaction with an 
initial rating assigned following a grant of service 
connection and a claim for an increased rating of a service 
connected disability.  

During the pendency of this claim, the general rating 
criteria for evaluating rheumatic heart disease were amended, 
effective January 12, 1998.  When a law or regulation changes 
after a claim has been filed but before the administrative 
appeal process has been concluded, VA must apply the 
regulatory version that is more favorable to the veteran.  
Karnas v. Derwinski, 1 Vet. App. 308, 312-13 (1991).  
However, where the amended regulations expressly provide an 
effective date and do not allow for retroactive application, 
the veteran is not entitled to consideration of the amended 
regulations prior to the established effective date.  Green 
v. Brown, 10 Vet. App. 111, 116-119 (1997); see also 38 
U.S.C.A. § 5110(g) (West 1991) (where compensation is awarded 
pursuant to any Act or administrative issue, the effective 
date of such award or increase shall be fixed in accordance 
with the facts found, but shall not be earlier than the 
effective date of the Act or administrative issue).  

Therefore, as to the cardiovascular disability, VA must 
evaluate the veteran's claim for an increased rating from the 
effective date of the new criteria under both the old 
criteria in the VA Schedule for Rating Disabilities and the 
current regulations in order to ascertain which version is 
most favorable to the veteran, if indeed one is more 
favorable than the other.  The RO must consider also whether 
staged ratings are appropriate in this case.  

In addition, further review of the claims folder indicates 
that the RO has evaluated the veteran's service-connected 
cardiovascular disability based upon the relevant diagnostic 
code which rates impairment resulting from arteriosclerotic 
heart disease and coronary artery disease. See, 38 C.F.R. § 
4.104, Code 7005 (2000).  Prior to January 1998, Diagnostic 
Code 7005 provided a 30 percent evaluation for a veteran for 
whom, following a typical coronary occlusion or thrombosis or 
with a history of substantiated anginal attack, ordinary 
manual labor is feasible. A veteran for whom, following a 
typical history of acute coronary occlusion or thrombosis, or 
with a history of substantiated repeated anginal attacks, 
more than light manual labor is not feasible, is entitled to 
a 60 percent evaluation. Under those criteria, a veteran is 
entitled to a 100 percent evaluation during and for six 
months following acute illness from coronary occlusion or 
thrombosis with circulatory shock, and after six months, with 
chronic residual findings of congestive heart failure or 
angina on moderate exertion or if more than sedentary 
employment is precluded. 38 C.F.R. § 4.104, Diagnostic Code 
7005 (1997).  According to the revised provisions, impairment 
resulting from arteriosclerotic heart disease or coronary 
artery disease is evaluated based upon the extent of workload 
measured in metabolic equivalents (METs) at which dyspnea, 
fatigue, angina, dizziness, or syncope develops; evidence of 
cardiac hypertrophy or dilatation on electrocardiogram, 
echocardiogram, or x-ray; the frequency of episodes of acute 
congestive heart failure in the past year or the presence of 
chronic congestive heart failure; as well as the presence of 
left ventricular dysfunction with the extent of ejection 
fraction (given in percentage). Id  

As the regulations discuss, one MET is the energy cost of 
standing quietly at rest and represents an oxygen uptake of 
3.5 milliliters per kilogram of body weight per minute. When 
the level of METs at which dyspnea, fatigue, angina, 
dizziness, or syncope develops is required for evaluation, 
and a laboratory determination of METs by exercise testing 
cannot be done for medical reasons, an estimation by a 
medical examiner of the level of activity (expressed in METs 
and supported by specific examples, such as slow stair 
climbing or shoveling snow) that results in dyspnea, fatigue, 
angina, dizziness, or syncope may be used. 38 C.F.R. § 4.104, 
Note 2 (2000).  

It does not appear that the RO considered the veteran's claim 
under the old criteria, or provided him with the relevant law 
that was in effect when he submitted his claim for service 
connection, and subsequently disagreed with his initial 
ratings.  In addition, the veteran has not undergone a 
treadmill stress test, and no estimate of the level of 
activity of which the veteran is capable, expressed in METS 
or otherwise, was provided. See, 38 C.F.R. § 4.104, Code 7005 
(2000).  

In evaluating the veteran's service-connected cardiovascular 
disability, the RO does not appear to have considered the 
severity of the veteran's hypertension.  In other words, the 
RO does not appear to have considered the possibility of 
separate ratings for the veteran's disability and his 
hypertension. In this regard, the Board notes that the RO has 
not provided the veteran with the provisions of the relevant 
diagnostic code which rates impairment resulting from 
hypertension. See, 38 C.F.R. § 4.104, Code 7101 (2000) (which 
stipulates that hypertension will be evaluated based upon the 
predominant diastolic and systolic pressure readings).  

Under the rating criteria in effect prior to January 12, 
1998, a 10 percent rating is warranted for hypertensive 
vascular disease with diastolic pressure predominantly 100 or 
more. A 20 percent rating is warranted when diastolic 
pressure is predominantly 110 or more. A 40 percent rating is 
warranted when diastolic pressure is 120 or more and there 
are moderately severe symptoms. A 60 percent rating is 
warranted when diastolic pressure is predominantly 130 or 
more and there are severe symptoms. Note 1 to DC 7101 
provides that for the 40 percent and 60 percent ratings there 
should be careful attention to diagnosis and repeated blood 
pressure readings. Note 2 to DC 7101 provides that when 
continuous medication was shown necessary for control of 
hypertension with a history of diastolic blood pressure 
predominantly 100 or more, a minimum rating of 10 percent was 
for assignment.  

Under the DC 7101 rating criteria in effect since January 12, 
1998, a 10 percent rating is warranted for hypertensive 
vascular disease with diastolic pressure predominantly 100 or 
more, or, systolic pressure predominantly 160 or more, or, 10 
percent as the minimum evaluation for an individual with a 
history of diastolic pressure predominantly 100 or more who 
requires continuous medication for control. A 20 percent 
rating is warranted when diastolic pressure is predominantly 
110 or more, or, systolic pressure predominantly 200 or more. 
A 40 percent rating is warranted when diastolic pressure is 
predominantly 120 or more. A 60 percent rating is warranted 
when diastolic pressure is predominantly 130 or more. Note 1 
to the new DC 7101 provides that hypertension or isolated 
systolic hypertension must be confirmed by readings taken two 
or more time on at least three different days. For purposes 
of this section, the term hypertension means that the 
diastolic blood pressure is predominantly 90 mm. or greater, 
and isolated systolic hypertension means that the systolic 
blood pressure is predominantly 160 mm. or greater with a 
diastolic blood pressure of less than 90 mm. Note 2 provides 
that the evaluation of hypertension due to aortic 
insufficiency or hyperthyroidism, which is usually the 
isolated systolic type, is to be on the basis of the 
condition causing it rather than by a separate evaluation.

In Esteban v. Brown, 6 Vet. App. 259 (1994), the Court held 
that the described conditions in that case warranted 10 
percent evaluations under three separate diagnostic codes, 
none of which prohibited separate ratings for the described 
conditions. In that case, the Court held that the conditions 
were to be rated separately under 38 C.F.R. § 4.25, unless 
they constituted the "same disability" or the "same 
manifestation" under 38 C.F.R. § 4.14.  Esteban, at 261.  The 
critical element cited was "that none of the symptomatology 
for any one of those three conditions [was] duplicative of or 
overlapping with the symptomatology of the other two 
conditions." Id. at 262.  In the present case, the Board 
notes that the symptomatology associated with coronary artery 
disease does not overlap with the symptomatology related to 
hypertension. See, 38 C.F.R. § 4.104, Codes 7005 and 7101 
(2000).  Thus, on remand, the RO should consider the 
appropriateness of separate ratings for the veteran's 
service-connected disability.  If the veteran's increased 
rating claim remains denied, the RO should also notify the 
veteran of all pertinent diagnostic codes used to evaluate 
this service-connected disability.  In view of the lack of 
sufficient data from the recent VA examinations, to rate 
adequately the veteran's service-connected coronary artery 
disease, arteriolosclerotic heart disease and hypertension, 
the Board is of the opinion that, on remand, the veteran 
should be given a pertinent VA examination to determine the 
current nature and severity of his service-connected 
cardiovascular disability.  

Duodenal Ulcer

The Board also notes that the veteran has maintained that his 
duodenal ulcer has increased in severity, and he has 
questioned the adequacy of his VA examinations.   The Board 
notes that the veteran weighed 265 pounds on VA examination 
in 1997, and his weight was noted to be 262 pounds in 1999.  
In addition, documentation as to the frequency, duration and 
severity of the veteran's symptoms was not indicated.  
Therefore, the examination report is not adequate for rating 
purposes. See 38 C.F.R. § 4.114, Diagnostic Code 7305 (2000).

A Back Disability and Impotence

The record shows that the veteran was denied service 
connection for a back disability in June 1998.  In a May 1999 
statement, he complained about problems with his back.  The 
Board construes this as a Notice of Disagreement with the 
June 1998 decision.  In addition, the veteran was denied 
secondary service connection for impotence in October 1999, 
and a notice was sent to him on October 20, 1999.  In a 
statement received on October 25, 1999, the veteran discussed 
the various symptoms he was experiencing with his impotence.  
The Board construes this as a Notice of Disagreement with the 
October 1999 rating action.  The Board finds that these 
issues were placed in appellate status by the filing of the 
veteran's Notices of Disagreement as indicated.  Thus, these 
claims must be remanded to the RO for the preparation of a 
SOC.  See Godfrey v. Brown, 7 Vet. App. 398, 408-10 (1995); 
see also Archbold v. Brown, 9 Vet. App. 124, 130 (1996) 
[pursuant to 38 U.S.C. § 7105(a), (d)(1), (3), a NOD 
initiates appellate review in the VA administrative 
adjudication process].  In Manlicon v. West, 12 Vet. App. 238 
(1999), the Court held that in these circumstances where a 
NOD is filed, but a SOC has not been issued, the Board must 
remand the claim to the RO to direct that a statement of the 
case be issued.  Accordingly, the Board has jurisdiction over 
these issues and must remand them to the RO to have it issue 
the veteran a Statement of the Case.

In light of these circumstances, the case is REMANDED to the 
RO for the following actions:


1.  The RO should comply with the notice 
and duty to assist provisions of the 
Veterans Claims Assistance of Act of 
2000.  The RO must request that the 
veteran identify the names, addresses and 
approximate dates of treatment for all VA 
and non-VA health care providers who have 
provided treatment for any of the 
disabilities at issue here.  With any 
necessary authorizations from the 
veteran, the RO should attempt to obtain 
copies of pertinent treatment records 
identified by the veteran in response to 
this request, which have not been 
previously secured.  If the RO is unable 
to obtain any identified records, the RO 
must identify to the veteran which 
records were unobtainable, describe to 
the veteran the efforts which were made 
in an attempt to secure the records, and 
the RO must describe any further action 
to be taken by VA with respect to the 
claim.  Copies of all correspondence to 
the veteran must be sent to the veteran's 
representative.  

2.  Thereafter, the RO should schedule 
the veteran for a VA cardiovascular 
examination to determine the nature and 
extent of his service-connected coronary 
artery disease, arteriosclerotic heart 
disease and hypertension.  The claims 
folder, as well as a copy of this remand, 
must be available to the examiner for 
review in conjunction with the 
examination.  In addition to chest x- 
rays, any other tests and studies deemed 
necessary should be completed.

The examiner should be asked to describe 
the severity of the veteran's 
cardiovascular disability by identifying 
all disabling manifestations.  In 
particular, the examiner should provide 
serial blood pressure readings and should 
discuss the extent of workload measured 
in metabolic equivalents (METs) at which 
dyspnea, fatigue, angina, dizziness, or 
syncope develops; the presence (including 
extent) or absence of cardiac hypertrophy 
or dilatation on electrocardiogram, 
echocardiogram, or x-ray; the frequency 
of any episodes of acute congestive heart 
failure in the past year or the presence 
of chronic congestive heart failure; and 
the presence of any left ventricular 
dysfunction with the extent of ejection 
fraction (given in percentage). If the 
veteran's coronary artery disease cannot 
be expressed in METS because a laboratory 
determination of METS by exercise cannot 
be done for medical reasons, the examiner 
should report an estimation of the level 
of activity (expressed in METS and 
supported by specific examples, such as 
slow stair climbing or shoveling snow) 
that results in symptoms such as dyspnea, 
fatigue, angina, dizziness, or syncope.  

3.  Thereafter, the veteran should be 
afforded a VA examination by a 
gastroenterologist to determine the 
current severity of the service-connected 
duodenal ulcer disease.  The claims 
folder, including a copy of this remand, 
must be made available to and reviewed by 
the examiner.  All indicated tests and 
studies must be conducted.  

The examination report must also include 
the veteran's height and current weight, 
and must include blood studies to 
determine the presence or absence of 
anemia. The examiner should specifically 
comment on whether the veteran's duodenal 
ulcer disease, results in pain which is 
only partially relieved by standard ulcer 
therapy, periodic vomiting, weight loss, 
recurrent hematemesis or melena and 
anemia. The extent and frequency of any 
such symptoms should be specified, as 
should the degree to which any of these 
symptoms result in impairment of the 
veteran's health.  The examiner should 
also specifically address whether the 
disability is productive of dumping 
syndrome and if so the examiner should 
specifically identify the manifestations 
thereof.  .  A complete rationale should 
be given for all opinions and conclusion 
expressed.  

4.  Then, the veteran should undergo a VA 
general medical examination to evaluate 
his service-connected disabilities.  The 
examiner should determine if the 
veteran's service-connected disabilities, 
in and of themselves, render him 
unemployable.  The claims file must be 
reviewed by the examiner in conjunction 
with the examination, and all opinions 
and conclusions must be supported by 
complete rationale.  

5.  The veteran must be informed of the 
potential consequences of his failure to 
report for any scheduled examination, and 
a copy of this notification must be 
associated with the claims file.  

6.  The RO should review the file and 
ensure that the above noted directives 
are carried out in full.  If any are not, 
including not providing adequate 
responses to the medical opinions 
requested, corrective action must be 
taken.  38 C.F.R. § 4.2 (2000); see also 
Stegall v. West, 11 Vet. App. 268 (1998).  

7.  The RO must review the claims file 
and ensure that all notification and 
development action required by the 
Veterans Claims Assistance Act of 2000, 
Pub. L. No. 106-475 is completed.  In 
particular, the RO should ensure that the 
new notification requirements and 
development procedures contained in 
sections 3 and 4 of the Act (to be 
codified as amended at 38 U.S.C. §§ 5102, 
5103, 5103A, and 5107) are fully complied 
with and satisfied.  For further guidance 
on the processing of this case in light 
of the changes in the law, the RO should 
refer to VBA Fast Letter 00-87 
(November 17, 2000), as well as any 
pertinent formal or informal guidance 
that is subsequently provided by the 
Department, including, among others 
things, final regulations and General 
Counsel precedent opinions.  Any binding 
and pertinent court decisions that are 
subsequently issued also should be 
considered.  

8.  The RO should then readjudicate the 
issues on appeal.  On the issue of 
entitlement to a disability rating 
greater than 30 percent for the service-
connected coronary artery disease, 
arteriosclerotic heart disease and  
hypertension, the RO must consider both 
the old and new regulations as outlined 
above, under all potentially applicable 
codes, and also determine if separate 
evaluations are in order as noted in 
Esteban, supra.  The RO should also 
consider the findings in Fenderson, 
supra, in the cardiovascular claim as 
well as the claim concerning the duodenal 
ulcer.  If any benefit sought on appeal 
remains denied, the veteran and his 
representative should be provided with a 
supplemental statement of the case.  The 
supplemental statement of the case must 
contain notice of all relevant actions 
taken on the claim for benefits, to 
include the applicable law and 
regulations considered pertinent to the 
issues currently on appeal as well as a 
summary of the evidence received since 
the issuance of the last supplemental 
statement of the case.  In any case, a 
statement of the case must be provided to 
the veteran concerning the issues of 
entitlement to service connection for a 
back disability and entitlement to 
secondary service connection for 
impotence.  An appropriate period of time 
should be allowed for a response.


By this remand, the Board intimates no opinion as to any 
final outcome warranted.  The appellant need take no action 
until otherwise notified by the RO.  

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).


		
	F. JUDGE FLOWERS
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2000), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (2000).



